 JEAN E. WILLIAMS
 Acting Assistant Attorney General
 United States Department of Justice
 Environment and Natural Resources Division

 PAUL A. TURCKE (Idaho Bar No. 4759)
 Trial Attorney
 Natural Resources Section
 P.O. Box 7611 Washington, D.C. 20044
 202-353-1389 || 202-305-0506 (fax)
 paul.turcke@usdoj.gov

 Counsel for Defendants

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

  STATE OF WASHINGTON, et al.,

                         Plaintiffs,
          v.

  SCOTT DE LA VEGA, in his official
  capacity as Acting Secretary of the United
  States Department of the Interior, et al.,1             Case No. 3:20-cv-00224-SLG

                         Defendants,
    and

  NORTH SLOPE BOROUGH, et al.,

                         Intervenor-Defendants.


      DEFENDANTS’ UNOPPOSED MOTION TO STAY PROCEEDINGS

       Defendants Scott de la Vega, in his official capacity as Acting Secretary of

the United States Department of the Interior, et al., by and through undersigned



 1      Pursuant to FED. R. CIV. P. Rule 25(d), Scott de la Vega, in his official capacity as Acting
 Secretary of the Interior, is automatically substituted for David Bernhardt.
 State of Washington v. de la Vega, 3:20-cv-00224-SLG
 DEFS.’ UNOPPOSED MOTION TO STAY PROCEEDINGS                                                       1


           Case 3:20-cv-00224-SLG Document 88 Filed 02/09/21 Page 1 of 3
counsel, hereby move the Court to stay proceedings in this matter. As Defendants

recently advised the Court, President Biden recently issued Executive Order 13990

addressing the Coastal Plain Oil and Gas Leasing Program at issue in this litigation.

See ECF 79. That Executive Order provides, in part, that “[t]he Secretary [of the

Department of the Interior] shall review the program and, as appropriate and

consistent with applicable law, conduct a new, comprehensive analysis of the

potential environmental impacts of the oil and gas program.” See ECF 79-1 at 4.

The Executive Order further provides that the Attorney General may request any

court with jurisdiction to stay pending litigation related to the Coastal Plain Oil and

Gas Leasing Program in the Arctic National Wildlife Refuge and other related

programs. Id. § 4(c).

       Defendants request a stay of 60 days so that new Administration officials

may evaluate the litigation and determine whether and how the Executive Order and

the policy direction described therein may impact the government’s position in this

case. It is appropriate to stay the existing deadlines for review and possible

challenge to the administrative records to conserve the time and resources of the

parties and the Court.

       Accordingly, Defendants hereby seek a stay of all proceedings in this action

for a period of 60 days to and including April 12, 2021. Not later than the end of the

sixty-day period, the parties will file a joint status report advising the Court what

further proceedings may be necessary.



 State of Washington v. de la Vega, 3:20-cv-00224-SLG
 DEFS.’ UNOPPOSED MOTION TO STAY PROCEEDINGS                                              2


          Case 3:20-cv-00224-SLG Document 88 Filed 02/09/21 Page 2 of 3
       Undersigned counsel have conferred with counsel to the other parties.

Plaintiffs have indicated they do not oppose the motion. Intervenor-Defendants

have each indicated they take no position on the motion. A proposed order is filed

herewith.

 DATED: February 9, 2021.                      JEAN E. WILLIAMS
                                               Acting Assistant Attorney General
                                               United States Department of Justice
                                               Environment and Natural Resources Div.

                                               /s/ Paul A. Turcke
                                               PAUL A. TURCKE
                                               Trial Attorney
                                               Natural Resources Section
                                               P.O. Box 7611 Washington, D.C. 20044
                                               202-353-1389 || 202-305-0506 (fax)
                                               paul.turcke@usdoj.gov
                                               Counsel for Defendants
 Of Counsel:

 MIKE GIERYIC
 Office of the Regional Solicitor, Alaska Region
 4230 University Drive, Suite 300
 Anchorage, AK 99508
 907-271-1420
 mike.gieryic@sol.doi.gov



                                CERTIFICATE OF SERVICE

        I hereby certify that on February 9, 2021, a copy of the foregoing was served by
 electronic means on all counsel of record by the Court’s CM/ECF system.

                                       /s/ Paul A. Turcke
                                           Paul A. Turcke




 State of Washington v. de la Vega, 3:20-cv-00224-SLG
 DEFS.’ UNOPPOSED MOTION TO STAY PROCEEDINGS                                               3


            Case 3:20-cv-00224-SLG Document 88 Filed 02/09/21 Page 3 of 3
